DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/092744 or its US equivalent 10,633,483 to Hasegawa et al., (hereinafter “Hasegawa”) in combination with US PGPub  2016/0297943 to Daschlein et al., (hereinafter ‘Daschlein”).
US document for Hasegawa is used as reference in the rejection.
Hasegawa discloses foaming thermoplastic polyurethane (TPU) thermoplastic resins.  The entire document.  The disclosed TPU resins thermoplastic urethane-based elastomer has a structure derived from 1,4- bis(isocyanatomethyl)cyclohexane.  See the entire document, illustrative examples. 

The reference does not address the melting temperature Tm of the PU resins or the glass transition temperature Tg  or the difference (Tm - Tg), however, since the PU of illustrative example O and W appears to be substantially similar in compositions to the PU resins used in the instant specification (Fortimo PU) and exhibit high A hardness, it is reasonably believed that the properties as claimed are inherently met by the PU of illustrative examples O and W.
The burden is shifted to the applicants to provide factual evidence to the contrary.
The reference further discloses foamed product of low density obtained from the disclosed TPU resins.   See, for example, discussion in col. 15, lines 13-21, thus obtaining articles of density from 02 to 05 g/cm3.
Hasegawa does not disclose foamed or expanded bead itself.
However, forming foams from TPU in different ways, such as extrusion foaming, injection molding or from expandable beads is well known in the art of thermoplastic foams.  See, for example, background of Daschlaein.

Densities of expanded beads based on TPU conventionally range from 25 to 450 g/cm3 (kg/m3) . [0042].  
Therefore, producing an expanded bead with the density fully corresponding to the claimed density from TPU of  Hasegawa would have been obvious  to obtain particles suitable for known uses as disclosed by Daschlein and exhibiting properties consistent with the properties of the underlying  TPU derived from 1,4- bis(isocyanatomethyl)cyclohexane.

Claim s 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub 2004/0087754 to Foley et al., (hereinafter “Foley”) in combination with US PGPub  2016/0297943 to Daschlein et al., (hereinafter ‘Daschlein”).
Foley discloses thermoplastic polyurethane (PU) resins.  The entire document.  The disclosed PU resins thermoplastic urethane-based elastomer has a structure derived from 1,4- 
The reference further thermoplastic urethane-based elastomer having a melting point Tm of 175°C or higher and such a glass transition temperature Tg that a difference (Tm - Tg) between the melting point Tm and the glass transition temperature Tg is 200°C or more.  See, for example, Table A.
The A hardness of some of the illustrative example, such as 6 and 7 fully correspond to the claimed hardness.
The reference does not address the melting temperature of the PU resins  of illustrative example 6 and 7, or  the glass transition temperature Tg  or the difference (Tm - Tg), however, since the PU of illustrative example 6 and 7 appears to be substantially similar in compositions to the PU resins used in the instant specification (Fortimo PU) and exhibit high A hardness, it is reasonably believed that the properties as claimed are inherently met by the PU of illustrative examples 6 and 7.
The burden is shifted to the applicants to provide factual evidence to the contrary.

Foley does not disclose production of a foamed TPU bead. 
However, forming foams from TPU in different ways, such as extrusion foaming, injection molding or from expandable beads is well known in the art of thermoplastic foams.  See, for example, background of Daschlaein.
Any specific way of forming foams provides foams with known properties for specific applications.  For example, as discussed by Daschlein, expanded TPU beads are useful in vide variety of applications and production of such  expanded TPU beads is well documented.  See [0002-03] od Daschlein. 
Densities of expanded beads based on TPU conventionally range from 25 to 450 g/cm3 (kg/m3) . [0042].  
Therefore, producing an expanded bead with the density fully corresponding to the claimed density from TPU of  Foley would have been obvious  to obtain particles suitable for known uses as disclosed by Daschlein and exhibiting properties consistent with the properties of the underlying  TPU derived from 1,4- bis(isocyanatomethyl)cyclohexane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ